Citation Nr: 0911636	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-25 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his mother, and his father.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 
1988.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
presented testimony at a Board hearing in November 2006; a 
transcript of the hearing is of record.  The Veteran 
submitted additional pertinent evidence at the hearing.  
Additional evidence was also submitted after the issuance of 
the July 2006 supplemental statement of the case.  At the 
hearing and in a March 2006 statement, the Veteran waived AOJ 
review of such additional evidence.  See 38 C.F.R. §§ 19.9, 
19.31(b)(1) (2008).  

On March 27, 2007, the Board issued a decision denying 
entitlement to service connection for PTSD.  Such March 2007 
Board decision has been vacated in a separate Board decision.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 
(2008).  

The Veteran, accompanied by his representative, presented 
testimony at another Board hearing in August 2008; a 
transcript of the hearing is of record.  The Veteran 
submitted additional pertinent evidence at the hearing.  In 
an August 2008 statement, the Veteran waived AOJ review of 
such additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) 
(2008).  

The November 2006 and August 2008 Board hearings were 
conducted by two different Veterans Law Judges, and the 
following decision is therefore addressed by a panel of three 
which includes the two Judges who conducted the Board 
hearings.  See 38 C.F.R. § 20.707 (2008).


FINDING OF FACT

There is no medical diagnosis of current PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters: Duty to Notify and Duty to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in VCAA letters issued in March 2003 
and July 2003.  The letters predated the September 2003 
rating decision.  See id.  Thereafter, the Veteran was issued 
VCAA letters in July 2004, March 2005, and October 2005.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  Collectively, the March 2003, July 2003, 
July 2004, March 2005, and October 2005 VCAA letters have 
clearly advised the Veteran of the evidence necessary to 
substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
Veteran letters in March 2003, July 2003, July 2004, March 
2005, and October 2005, which collectively advised him of the 
evidence necessary to support his service connection claim.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  The 
Veteran's service personnel records were obtained.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  VA treatment 
records dated from December 1988 to August 2008 were obtained 
from VA medical facilities in Columbia, South Carolina; 
Salem, Virginia; Murfreesboro, Tennessee; Orlando, Florida; 
and Texas.  Hospital records dated in May 2000 from the M. 
Hospital were obtained.  The Veteran's Social Security 
Administration (SSA) records and supporting evidence were 
obtained.  In October 2005, the RO notified the Veteran that 
they were unable to obtain any additional VA treatment 
records from the VA medical facilities in Orlando, Florida; 
Denton, Texas; Sierra Vista, Arizona; or Tucson, Arizona.  
There is no other identified relevant evidence that has not 
been accounted for.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As will be discussed in more 
detail below, the Board finds that a VA examination is not 
necessary since there is already sufficient competent 
evidence of record showing that the Veteran does not 
currently suffer from PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychosis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

III.  Analysis

The present appeal is limited to the issue of entitlement to 
service connection for PTSD.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The critical and determinative fact in the present appeal is 
that the preponderance of the evidence is against a finding 
that there is a medical diagnosis of PTSD.  The service 
treatment records do not reflect a diagnosis of PTSD.  
Service medical records indicate that in August 1987, 
adjustment disorder, emotions, anxiety and conduct, was 
diagnosed.  The service treatment records indicate that in 
October 1987, the case was closed.  There is no separation 
examination.  

The Veteran has submitted competent evidence of post-service 
treatment for psychiatric disorders.  However, the medical 
evidence does not establish a current diagnosis of PTSD.  
Review of the record shows that upon VA examination in 
January 1989, probable schizoid personality was diagnosed.  A 
January 1993 VA treatment record indicates that the diagnoses 
were dysthymic, substance abuse, and personality disorders.  
VA hospital records dated from January 1994 to March 1994 
indicate that the diagnosis was major depression and alcohol 
dependence.  A February 1994 VA treatment record reflects a 
diagnosis of borderline personality disorder.  VA hospital 
records dated from August 1994 to September 1994 reflect a 
diagnosis of schizoaffective disorder.  An August 1994 
psychological evaluation indicates that the Veteran had 
severe personality pathology and a mood disorder such as 
schizoaffective, cyclothymic, or bipolar disorder.  A VA 
treatment record dated in May 1995 indicates that the Veteran 
reported that he had been treated for alcohol abuse in 1994.  
The diagnosis was bipolar disorder, recent, manic.  VA 
hospital records for hospitalization from April 1996 to June 
1996 indicate that the diagnosis was major depression with 
psychotic features.  A March 1996 psychological testing 
report indicates that the diagnosis was chronic 
undifferentiated schizophrenia and rule out anxiety or 
depressive reaction and schizoid personality.  An April 1996 
psychological evaluation revealed a DSM-IV Axis I diagnosis 
of schizophrenia, paranoid type, and alcohol dependence.  
Additional VA treatment records dated in 1996 reflect 
diagnoses of schizophrenia, schizoaffective disorder, major 
depression disorder with psychotic features, and major 
depression, recurrent.  A September 1996 VA examination 
report reflects a diagnosis of bipolar affective disorder, 
manic with psychotic features.  VA treatment records dated 
from the 1990's to the present time show that the Veteran 
continued to be treated for schizoaffective disorder and 
bipolar disorder.  He was hospitalized for treatment in 1998, 
2000, 2001, 2002, 2003, and 2004.  More recent VA treatment 
records dated in 2005 through 2008 show treatment for bipolar 
disorder.  

On the morning of August 4, 2008, the Veteran and his mother, 
father, brother and friend met with a social worker to 
discuss the Veteran's psychiatric history and treatment.  The 
family expressed concerns with regard to his history, 
including an accurate diagnosis.  The family opined that the 
Veteran has a diagnosis of PTSD due to harassment in the 
military and other trauma suffered.  It was requested that 
the social worker clarify the diagnosis of bipolar disorder 
and treatment options.  The social worker noted a diagnosis 
of bipolar disorder, and "consider ptsd dx."  The social 
worker also completed an addendum report which contains the 
Veteran's claimed stressors and report of symptomatology.  

On the afternoon of August 4, 2008, an attending psychiatrist 
met with the Veteran, and his mother, father, brother and 
friend for approximately two hours.  The psychiatrist 
acknowledged the prior meeting with the social worker, and 
noted that the content of discussion included diagnosis, 
appropriate current treatment, past treatment, and benefits 
issues.  The psychiatrist noted there was a confirmed 
diagnosis of bipolar disorder (rule out schizoaffective 
disorder) given his history of high energy, lack of need for 
sleep for weeks on end, irritability/anger issues, followed 
by periods of depression.  At times, he has endorsed 
psychotic symptoms.  He was exposed to stressful, if not 
traumatic, events while in basic training and during his 
military career which could easily exacerbate the bipolar 
symptoms.  He has been seen by multiple VA facilities and has 
been prescribed multiple medications.  The psychiatrist 
conducted a mental status examination, and the Axis I 
impression was bipolar affective disorder (BPAD), rule out 
schizoaffective disorder, and nicotine dependence.  

Such evidence continues to support a finding that the Veteran 
does not have PTSD.  The Veteran and family members raised 
concerns with a VA social worker and VA attending 
psychiatrist with regard to the proper psychiatric diagnosis 
and treatment, and upon discussion with the Veteran and 
mental status examination, the attending psychiatrist 
diagnosed bipolar affective disorder.  A possible diagnosis 
of PTSD had been raised at such consultations; however, the 
attending psychiatrist did not ultimately diagnose such 
condition.  While acknowledging that the attending 
psychiatrist discussed and acknowledged the Veteran's reports 
of trauma during the military, the psychiatrist still did not 
render a diagnosis of PTSD upon completion of the 
examination.

On August 22, 2008, a VA progress note reflects that the same 
attending psychiatrist had a telephone conversation with the 
Veteran pertaining to obtaining smoking patches or Chantix.  
The attending psychiatrist explained that "Chantix is not 
recommended for him due to increased suicidal ideations, 
particularly with PTSD."  The Veteran has submitted such 
evidence in support of a diagnosis of PTSD; however, such 
telephone conversation cannot provide the basis for a 
diagnosis of PTSD.  The attending psychiatrist's statement 
pertaining to Chantix was simply an informative statement 
pertaining to why such medication would not be appropriate in 
his case.  The fact that the attending physician referenced 
PTSD during such telephone conversation cannot provide the 
basis for even suggesting that he has PTSD.  There is no 
indication in the record that such attending psychiatrist 
examined the Veteran at that time, or that such statement 
constituted an opinion with regard to his mental state.  
Moreover, as detailed, the attending psychiatrist had 
examined the Veteran just eighteen days earlier and had not 
diagnosed PTSD.  

Records from SSA dated in October 1996 indicate that the 
primary diagnosis was schizophrenia, paranoid and other 
functional psychotic features.  The Veteran noted in the 
application that he had been treated for depression since 
1987.  A June 2000 SSA record indicates that the primary 
diagnosis was bipolar disorder and the secondary disorder was 
borderline personality disorder.  A July 2005 SSA record 
notes that the primary diagnosis was affective/mood disorder 
and the secondary diagnosis was personality disorder.  

Although the record shows that the Veteran has been evaluated 
by psychiatric examiners on numerous occasions, there is no 
competent evidence of a current diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. 
§ 3.304(f).  The VA treatment records and private medical 
records do not document a diagnosis of PTSD, although other 
psychiatric disorders are referenced in those reports.  The 
Board finds that these psychiatric reports constitute 
sufficient competent evidence to find that the Veteran does 
not have PTSD.  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof 
of a present disability, there can be no valid claim).  A 
grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  In this case, there is no competent evidence of a 
diagnosis of PTSD.  

The Board acknowledges the testimony offered at both the 
November 2006 and August 2008 Board hearings.  With regard to 
the testimony offered at the November 2006 Board hearing, 
such was directed almost entirely to the question of the 
Veteran's assignment during service and in-service stressors.  
However, regardless of whether or not there is a stressor 
which can be corroborated, the claims files include numerous 
medical reports, hospitalization reports, and psychological 
test reports which show that the Veteran has suffered from 
other psychiatric disorders other than PTSD.  At the August 
2008 Board hearing, the Veteran and his representative 
suggested that the conditions diagnosed during service were 
benchmarks of PTSD.  Such contention, however, is without 
merit, as in the more than two decades since the in-service 
notation of adjustment disorder, emotions, anxiety and 
conduct, no examiner has diagnosed PTSD.  The Veteran also 
suggested in his testimony that none of the VA examiners have 
ever asked him about his in-service stressors, to include his 
experiences in basic training and Panama.  Such contentions, 
however, are not supported by the record.  As detailed, as 
recently as August 4, 2008, the VA attending psychiatrist 
specifically noted and referenced the claimed in-service 
stressors, and even in consideration of such stressors, still 
diagnosed bipolar disorder.  In sum, despite numerous 
examinations, it appears to be the clear consensus of 
examiners that there has not been sufficient findings to 
warrant a diagnosis of PTSD.  The voluminous medical evidence 
compels the conclusion that if the Veteran does suffer from 
PTSD, it would have been documented by medical examiners.  In 
light of the extensive medical examination and testing which 
the Veteran has undergone, the Board concludes that without a 
diagnosis of PTSD, there is no need to reach the question of 
the claimed in-service stressors. 

The implied assertions from the Veteran, his family members, 
and representative that the Veteran has PTSD due to events in 
service are afforded no probative weight in the absence of 
evidence that such individuals have the expertise to render 
opinions about medical matters.  Although the Veteran and his 
family members are competent to testify as to the Veteran's 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
medical evidence of record which supports the contention that 
he has PTSD.  

The Veteran and his representative have requested that the 
veteran be afforded a VA or independent medical examination 
to assess whether the Veteran has PTSD.  However, as 
discussed hereinabove, an examination is unnecessary as there 
is no competent evidence that the Veteran has PTSD or signs 
and symptoms of PTSD.  See 38 U.S.C.A. § 5103A(d); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As discussed in 
detail, the Veteran has been continually examined by medical 
examiners over the course of two decades, and a diagnosis of 
PTSD has not been rendered.  Given the absence of any 
competent evidence of PTSD for over two decades after 
service, affording the Veteran an examination would amount to 
a waste of VA judicial time and resources.  See 38 C.F.R. § 
3.102.

Since there is no evidence of current diagnosis of PTSD, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, service connection for 
PTSD is not warranted.

The Board again stresses that the current appeal is limited 
to the issue of PTSD.  
The medical evidence does show that other psychiatric 
diagnoses have been rendered.  The Veteran has filed claims 
of service connection for these other psychiatric disorders, 
and the RO has adjudicated these claims.  However, those 
decisions are not before the Board in connection with the 
current appeal.  In this regard, review of the record shows 
that a June 1989 rating decision denied entitlement to 
service connection for schizoid personality.  The Veteran was 
notified of this decision in July 1989 and he did not file an 
appeal.  A March 1995 rating decision denied entitlement to 
service connection for bipolar manic depression.  The Veteran 
was notified of this decision in March 1995 and he did not 
file an appeal.  The July 1989 and March 1995 decisions 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
May 1997 rating decision determined that new and material 
evidence had not been received to reopen the claim for 
service connection for bipolar disorder and denied 
entitlement to service connection for schizophrenia.  The 
Veteran was notified of this decision in May 1997 and he did 
not file an appeal.  The May 1997 decision became final.  
38 U.S.C.A. § 7105.  

In November 2002, the Veteran filed a claim to reopen the 
claim of service connection for a bipolar disorder in 
addition to the claim of service connection for PTSD.  A 
September 2003 rating decision determined that new and 
material evidence had not been received to reopen the claim 
of service connection for a bipolar disorder.  The Veteran 
was notified of this decision and he did not appeal this 
issue.  See id.  In September and December 2006, the Veteran 
filed a claim to reopen entitlement to service connection for 
schizoid personality to include bipolar manic depressive 
disorder.  A May 2007 rating decision determined that new and 
material evidence had not been received to reopen the claim 
of service connection.  A notice of disagreement was filed in 
June 2007, and a statement of the case was issued in March 
2008; however, the Veteran did not file a substantive appeal.  
See id; see also 38 C.F.R. § 20.302(b).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of service connection for PTSD, 
and the claim is denied.  There is no persuasive evidence of 
a medical diagnosis of PTSD.  The Board considered the 
applicability of "benefit of the doubt" doctrine, however, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of these matters on that basis.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is not warranted.  
The appeal is denied.



			
          MATTHEW D. TENNER   	MARK W. GREENSTREET
	        Acting Veterans Law Judge                               
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


